741 N.E.2d 815 (2000)
KING INDUSTRIAL CORPORATION, Petitioner,
v.
INDIANA STATE BOARD OF TAX COMMISSIONERS, Respondent.
No. 49T10-9902-TA-10.
Tax Court of Indiana.
December 22, 2000.
Timothy J. Vrana, Sharpnack, Bigley, David & Rumple, Columbus, IN, Attorney for Petitioner.
Karen M. Freeman-Wilson, Attorney General of Indiana, Joel Schiff, Deputy Attorney General, Indianapolis, IN, Attorneys for Respondent.
FISHER, J.
King Industrial Corporation (King) appeals the State Board of Tax Commissioners' (State Board) January 11, 1999, corrected final determination that assessed its building as of the March 1, 1993 assessment date. King presents the following issue for this Court's review on appeal: whether the interior components of its building should be subtracted from the base price of the building before applying a kit building adjustment and then added back in at 100% after the kit building adjustment has been applied.

FACTS AND PROCEDURAL HISTORY
On September 15, 1998, this Court remanded this case to the State Board to determine whether a kit building adjustment should be applied. See King Indus. v. Indiana State Bd. of Tax Comm'rs, 699 N.E.2d 338, 343 (Ind.Tax Ct.1998) (King I). On December 14, 1998, the State Board issued its final determination. Therein, the State Board granted King the kit building adjustment calculating the adjustment according to Instructional Bulletin 98-1. On January 11, 1999, the State Board issued a corrected final determination wherein it stated that its use of Instructional Bulletin 91-8 to calculate the adjustment was incorrect. Instead, it applied Instructional Bulletin 92-1 stating that it should have done so originally. Pursuant to Instructional Bulletin 92-1, before applying the kit building adjustment to King's building, the State Board subtracted out the components, then added them back in at 100% after the application of the adjustment. On February 15, 1999, King filed an original tax appeal with this Court appealing the State Board's method of applying the kit building adjustment. *816 Additional facts will be provided as necessary.

ANALYSIS AND OPINION

Standard of Review
This Court gives final determinations of the State Board great deference when the State Board acts within the scope of its authority. Freudenberg-NOK Gen. P'ship v. State Bd. of Tax Comm'rs, 715 N.E.2d 1026, 1028-29 (Ind.Tax Ct.1999). Accordingly, this Court reverses final determinations of the State Board only when they are unsupported by substantial evidence, are arbitrary or capricious, constitute an abuse of discretion, or exceed statutory authority. Id. at 1029.

Discussion
The issue here is whether the interior components of a building should be subtracted from the base price of the building before applying a kit building adjustment and then added back in at 100% after the kit building adjustment has been applied. King argues the State Board's use of Instructional Bulletin 92-1 when it applied King's kit building adjustment was erroneous. Rather, King asserts that the State Board should have used Instructional Bulletin 91-8 to apply its kit building adjustment. King raises the same issue as was raised in today's case of Componx, Inc. v. State Board of Tax Commissioners, 741 N.E.2d 442 (Ind.Tax Ct.2000). Because King's claim mirrors that of the taxpayer in Componx, this Court's Componx analysis is applicable. This Court held in Componx that because the State Board's interpretation of IND.ADMIN CODE tit. 50, r. 2.1-4-5 via 92-1 is not inconsistent with the regulation itself, reflects the purpose of the kit building adjustment, and is the most recent, specific, and objective explanation by the State Board, the method of calculating the kit building adjustment therein is neither arbitrary or capricious nor an abuse of the State Board's discretion. Componx, 741 N.E.2d at 448. Accordingly, this Court holds that the State Board also did not act arbitrarily or capriciously and did not abuse its discretion in applying Instructional Bulletin 92-1 in King's case.

CONCLUSION
For the foregoing reasons, the Court hereby AFFIRMS the State Board's final determination using Instructional Bulletin 92-1 to calculate King's kit building adjustment.